Citation Nr: 1600957	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether the creation of an overpayment of VA compensation benefits in the amount of $25,994.97 was proper.

2.  Entitlement to waiver of recovery of VA compensation benefits in the amount of $25,994.97.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which found that the Veteran had been paid $26,584.60 more than he was entitled to receive in compensation benefits based on his status as a "fugitive felon" from August 13, 2007 to June 24, 2008.  In May 2010, a letter from the DMC informed the Veteran that the amount owed had been amended to $25,994.97.

In September 2008, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of recovery of the debt, finding that the Veteran was at fault in the creation of the debt.

The Veteran perfected an appeal regarding both the validity of the debt and his entitlement to a waiver via a January 2011 VA Form 9 substantive appeal.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Central Office hearing.  A transcript of the hearing is of record.

In January 2013, the Board remanded the appeal for additional development.  As discussed in greater detail below, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2013, the RO issued a Supplemental Statement of the Case in which it provided a detailed accounting of the debt; confirmed the validity of the debt; and denied the Veteran's request for a waiver.  In addition, the RO noted that the Veteran had made payments on the debt totalling $7,823.99.  As a result, the RO calculated that the current balance owed was $18,170.98.


FINDINGS OF FACT

1.  On August 13, 2007, a warrant was issued in Georgia for the Veteran's arrest based on his violation of the terms and conditions of his probation imposed following a felony conviction for possession of cocaine.

2.  On June 24, 2008, the warrant was dismissed after the Veteran made certain payments and made his whereabouts known to a Superior Court in Georgia.

3.  After complying with necessary due process requirements, VA retroactively terminated the Veteran's compensation for the period from August 13, 2007 to June 24, 2008, based on his fugitive felon status.  This retroactive termination resulted in an overpayment in the calculated amount of $25,994.97.

4.  The Veteran met the definition of a fugitive felon during the period from August 13, 2007 to June 24, 2008, as the evidence shows he was in violation of a condition of probation for a felony conviction.

5.  Recovery of the overpayment balance of $25,994.97 would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  Termination of the Veteran's compensation for the period from August 13, 2007 to June 24, 2008 was proper and the resulting debt in the calculated amount of $25,994.97 is valid.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2015).

2.  Recovery of the overpayment in the calculated amount of $25,994.97 does not violate the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See, e.g., Reyes v. Nicholson, 21 Vet. App. 370 (2007); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In any event, the Veteran was notified of the decisions of the DMC (dated in July 2008 and May 2010), as well as the decision of the Committee on Waivers and Compromises (dated in September 2008), setting forth the general requirements of applicable law pertaining to claims contesting the validity of an overpayment debt and for waiver of recovery of an overpayment.  These decisions informed the Veteran of the reasons that his claims were denied and the evidence that had been considered in denying the claims.  The general advisements were reiterated in the Statement of the Case issued in June 2013.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claims and the parties responsible for obtaining that evidence.

Additionally, the Veteran presented testimony during his Central Office hearing relating to his claims.  During the hearing, the undersigned VLJ clarified the issues on appeal, explained the applicable law, and prompted the Veteran to ask any questions he might have regarding his claims.  See 38 C.F.R. § 3.103.  The Board is unaware of any additional evidence which is available in connection with this appeal.


Background

In February 2006, the Veteran was sentenced in the Superior Court of Richmond County, Georgia to three years probation following his felony conviction for possession of cocaine.

In April 2008, the VA Office of the Inspector General informed the RO that there was a warrant for the Veteran's arrest, effective from August 13, 2007.  In May 2008, the RO mailed the Veteran a letter advising him of his "fugitive felon" status and informing him that if he did not submit evidence establishing that the warrant had been cleared within 60 days, VA was required to stop his compensation effective the date of the warrant.  He was advised that his payments would be resumed as of the date the warrant is determined by the warrant agency to have been cleared.

In June 2008, the Veteran notified VA that the warrant had been dismissed, effective June 24, 2008.  He provided a copy of a court order stipulating that the warrant had been dismissed after the Veteran had "made a $400.00 payment" and "made his whereabouts known" to the court.  The order also noted that the Veteran would "not be given any credit towards his probated sentence for any tolled time associated" with the arrest warrant.

In July 2008, the RO informed the Veteran that his benefits were retroactively terminated and that he had received an overpayment for the period during which he was a fugitive felon.  Subsequently, a letter issued by the DMC in July 2008 informed the Veteran that he had been paid $26,584.60 more than he was entitled to receive.  The DMC indicated it would work with him to arrange repayment of the debt and informed him of his right to appeal this determination.  Evidence in the claims file demonstrates that soon thereafter the Veteran began to pay off the debt to VA in monthly installments of $489, as withheld from his monthly VA compensation benefits.

In November 2008, the Veteran submitted a notice of disagreement contesting the validity of the debt.

In September 2009, the Veteran was awarded service connection for bilateral knee disabilities.  Initial ratings of 10 percent for each knee were assigned, effective from March 1, 2002.  An October 2009 award letter noted that the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) beginning March 15, 2005.  Thus, the award for retroactive benefits should only have increased the Veteran's disability compensation for the period from March 2002 to March 2005.

In February 2010, the RO informed the Veteran that the October 2009 award reflected an "erroneous" payment "for a period due to an outstanding felony warrant issued in your name."  The letter further stated that "[w]e propose to recoup all monies that were erroneously paid to you due to the appeal decision from the period of August 13, 2007 through June 24, 2008."

In early May 2010, the DMC notified the Veteran that he had an overpayment debt of $25,994.97.

At a May 2010 hearing at the Winston-Salem RO, the Decision Review Officer (DRO) hypothesized that the October 2009 award of retroactive benefits was large enough to pay off the Veteran's original overpayment debt.  However, it appeared that a new overpayment of benefits was created shortly thereafter, which VA now sought to recoup.  The DRO further stated that VA had erred when it awarded the October 2009 retroactive payment, and that the Veteran "would not be responsible for that."

Following the hearing, a draft Administrative Decision was prepared in May 2010.  The draft decision indicated that, as of October 2009, the Veteran's overpayment balance was $18,659.98 "per the SHARE award screen."  (Prior to the October 2009 award, the Veteran had apparently been paying down his overpayment balance via monthly withholdings.)  The draft decision further noted that "per the [October 2009] award a retro[active] amount of $31,440.97 was generated," and that as a result the Veteran received checks totaling $13,045.99, with the remaining amount recouping the overpayment.  The draft decision concluded that no additional overpayment would be created because "VA cannot create overpayments in cases involving erroneous awards based solely on an error in judgment made by VA."  However, this draft May 2010 Administrative Decision is crossed out in green pen on the front page and marked "Cancelled per Orders," with a partially legible name referenced and a handwritten date of October 4, 2010.

A corresponding memorandum, also dated in May 2010, stated that the Administrative Decision (presumably referring to the draft decision discussed above) "determined that an administrative error resulted in excessive payment to the veteran of $26,492.97."  The memorandum stated that "[a] memo to finance has been issued to remove the $25,994.97 overpayment and the remainder $498.00 issued to the veteran."

In June 2010, a Statement of the Case was issued by the VA RO and Insurance Center in Philadelphia, Pennsylvania, but was not initially mailed to the Veteran.  (It appears the Statement of the Case was uploaded to Virtual VA in compliance with the January 2013 Board remand.)  The Statement of the Case included a notation that VA had reestablished the prior overpayment debt in April 2010, and continued the denial of the Veteran's waiver request.

In December 2010, the RO issued a second Statement of the Case, finding that the original debt created while the Veteran was a fugitive felon was still valid in the amount of $25,994.97, and that the recovery of the overpayment would not be waived.  The document noted that the October 2009 award of retroactive benefits constituted a second overpayment resulting in payment in full of the original debt, but that "a new overpayment was established to collect the $25,994.97 you were paid in error."  The manner of calculation of this debt was not indicated.

The Veteran perfected an appeal to the Board in January 2011.

At his May 2012 Board hearing, the Veteran and his representative expressed confusion egarding the accounting of his debt.  He also questioned whether the October 2009 retroactive award of benefits constituted a second overpayment and requested an explanation with regard to the effect this award had on the original overpayment.  In its January 2013 remand, the Board directed the RO to, inter alia, provide a full accounting of the Veteran's outstanding debt and readjudicate the claims concerning the validity of the overpayment and entitlement to a waiver of such debt.

As noted above, in June 2013, the RO issued a Supplemental Statement of the Case which provided a detailed accounting of the Veteran's debt.  In that decision, the RO explained that the original overpayment, created on the basis of the Veteran's status as a fugitive felon, remained valid in the amount of $25,994.97.  This calculation was based on the rate for a single Veteran with an 80 percent combined evaluation granted TDIU, for the period from August 13, 2007 to June 24, 2008.  (The RO clarified that the prior amount of $26,584.60 incorrectly included the period of June 24, 2008 to August 1, 2008, during which the Veteran was entitled to benefits.)  Notably, the RO concluded that the October 2009 retroactive award of benefits only affected the Veteran's compensation from 2002 to 2005, and thus is not relevant to the overpayment issues.  The RO then upheld the validity of the debt and denied the Veteran's request for a waiver of recovery.

(As noted in the Introduction, the June 2013 Supplemental Statement of the Case also indicated that the Veteran's current balance had been reduced by $7,823.99 via monthly withholdings, resulting in a total outstanding debt of $18,170.98.  While the Board is aware of this reduction, it is the validity of the original overpayment, not the amount of the debt, that is the crucial issue on appeal.)

Law and Analysis

The Veteran first challenges the validity of the debt incurred during the pendency of his arrest warrant.  Essentially, he argues that he was actually in compliance with his probation for the period from August 13, 2007 through June 24, 2008, and should therefore not be considered a fugitive felon.  He also contends that he is entitled to a waiver of recovery of the debt.

Compensation is not payable on behalf of a Veteran for any period during which he or she is a "fugitive felon."  38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n)(1).

The term "fugitive felon" includes a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2013).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.2f.

In this case, as set forth above, the record shows that the Veteran was sentenced to a term of three years probation in February 2006 by the Superior Court of Richmond County, Georgia, following his conviction for felony possession of cocaine.  Thereafter, he moved to Virginia and then to North Carolina in 2006.  Although the specific terms of his probation are not of record, the Veteran's representative averred during the May 2012 Board hearing that "it was a fairly loose probation" involving $40 per month in fines and "a monthly check in" with Georgia authorities.

On August 13, 2007, a warrant for the Veteran's arrest was issued based on his violation of the terms and conditions of his probation.  A May 2012 letter from the Veteran's probation agent indicates that the warrant was issued because the Veteran had not reported to the appropriate authorities and was not making payments.  The letter further notes that the Veteran was known to be in North Carolina but did not respond to a letter sent to his last known address, in May 2007.  A June 2008 order from the Superior Court of Richmond County, Georgia reflects that the warrant was dismissed after the Veteran paid a fine and notified the court of his whereabouts in North Carolina.

The Veteran essentially contends that the warrant for his arrest was invalid because Georgia was on notice of his residence in North Carolina but did not adequately inform the Veteran of his continuing obligations under the terms of his probation.  These contentions have no merit.  The Veteran points to permission slips from Georgia authorities for a temporary stay in North Carolina in 2006 as evidence that Georgia knew of his relocation to that state.  However, this documentation is not relevant to the period under consideration, and in any event does not establish that the Veteran complied with his probation obligations.  In fact, the Veteran admitted during his Board hearing that he stopped paying the fines he owed to the State of Georgia, and that he realized that "at some point he should have called Georgia" to inform them of his location.  Moreover, the probation agent's correspondence shows that a letter was sent to the Veteran in May 2007 at his last known address in North Carolina instructing him to report to the Augusta Probation Office, but that the Veteran never reported.  The Board does not find the Veteran's contentions to be persuasive.

The record on appeal contains absolutely no basis upon which to conclude that the warrant from August 13, 2007 to June 24, 2008 was invalid or should otherwise be considered void ab initio.  The June 2008 court order contains no specific finding that there was a defect in the warrant to render it void ab initio.  Indeed, it specifically states that the term of the of the warrant would not be tolled as part of the Veteran's probationary period.  Additionally, the court did not use the terminology nunc pro tunc or otherwise state that the termination of the warrant was effective prior to the date of its August 13, 2007 order.  The Veteran's testimony as well as the court order's notation that he paid a $400 fine and notified the court of his whereabouts establishes that he in fact violated the terms of his probation.

The Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Although the Veteran contends that the warrant was issued wrongfully, there is no objective evidence to support his contentions.  Questions regarding his credibility notwithstanding, the Veteran's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption that the warrant at issue was properly issued and remained valid and outstanding until the court order dismissing it on June 24, 2008.

Based on the calculations of the RO, the Veteran was awarded $25,994.97 during this period, to which he had no legal entitlement.  For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665

Next turning to the question of waiver of recovery, the Board notes that overpayments created by the retroactive discontinuance of VA benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660.

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In this case, the Committee on Waivers and Compromises concluded in its September 2008 decision that the Veteran did not exhibit fraud, misrepresentation, or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.  As discussed above, the Veteran has stated that he was unaware of his fugitive felon status and did not defraud the government.

Thus, the next issue to be addressed is whether a collection of the debt would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In making this determination, consideration will be given to six elements which include (but are not intended to be all-inclusive) the degree of fault of the debtor; a balancing of faults between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

After reviewing the record, and having considered the Veteran's contentions, the Board initially concludes that the Veteran was at fault in the creation of the overpayment, as such was caused by his failure to adhere to the terms and conditions of his probation, resulting in a warrant for his arrest.  Furthermore, there is no indication of any fault on the part of VA in the creation of the overpayment.  (Notwithstanding, the Board notes that any confusion surrounding the October 2009 retroactive award of benefits and subsequent VA correspondence is a separate matter, as noted in the June 2013 Supplemental Statement of the Case.)  Prompt action was taken by the RO to reduce benefits upon learning of the Veteran's fugitive felon status.

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, withholding benefits to recover the debt would not defeat the purpose of VA compensation benefits because the Veteran was not entitled to benefits received in light of his fugitive felon status, which resulted in the creation of the debt.  Rather, the Veteran was statutorily prohibited from receiving VA compensation during the period he was a fugitive felon pursuant to legislation intended to deny fugitives the means to maintain themselves in that status.  See, e.g., VAOPGCPREC 7-2002 (Dec. 3, 2002).  The Board finds that the purpose and intent of the fugitive felon statute outweighs any consideration as to the purpose of benefits in this case.

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of compensation benefits for 10 months without knowledge of the Veteran's status as a fugitive felon.  Under such circumstances, to allow him to retain VA benefits would constitute unjust enrichment.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

The Board acknowledges that recovery of the debt may result in financial hardship for the Veteran.  Although a review of the record shows that the Veteran is in receipt of VA compensation in excess of $2,000 per month, his most recent employment questionnaire, dated in January 2011, reveals that he is unemployed.  However, considerations of hardship must be weighed against the other factors, which, as discussed above, are against the Veteran's claim.  Most significantly, the Veteran is at fault for creation of the debt, and failure to repay the debt would result in unfair gain to him.  The only reason this debt was created was because of the Veteran's status as a fugitive felon.  The Board finds that waiver of recovery cannot be granted in this matter, despite any showing of financial hardship.

After carefully weighing all relevant factors set forth above, the Board finds that recovery of the indebtedness does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the Veteran and the unjust enrichment which would accrue from a waiver outweigh any factors which would tend to support a waiver of recovery of the overpayment in this case, including financial hardship.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.

As the preponderance of the evidence is against the claims on appeal, the benefit of the doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b).



ORDER

An overpayment of VA compensation benefits in the amount of $25,994.97 was properly created, and waiver of recovery of the overpayment is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


